United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Pembina, ND, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 19-0124
Issued: August 1, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On October 22, 2018 appellant filed a timely appeal from an August 16, 2018 decision of
the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned this case Docket No. 19-0124.
By decision dated August 16, 2018, an OWCP hearing representative reviewed the merits
of appellant’s claim and affirmed OWCP’s March 9, 2018 initial denial of her traumatic injury
claim. She found that appellant had not met her burden of proof to establish the medical
component of fact of injury because the medical evidence of record did not provide a diagnosis
from a qualified “physician” as defined by the Federal Employees’ Compensation Act (FECA)1.
The Board has duly considered the matter and notes that in the case of William A. Couch2
it held that, when adjudicating a claim, OWCP is obligated to consider all evidence properly
submitted by a claimant and received by OWCP before the final decision is issued.

1

5 U.S.C. § 8101 et seq.

2

41 ECAB 548 (1990).

OWCP received several reports dated January 29, 2018 from Dr. Sheila Swenson, a
chiropractor. In a report dated January 29, 2018, received by OWCP on March 20, 2018,
Dr. Swenson related that she performed x-rays on January 29, 2018 of appellant’s thoracic region,
lumbar region, and cervical region and made several diagnoses. This report was received by
OWCP before its August 16, 2018 decision.
In its August 16, 2018 decision, OWCP noted, “The medical evidence of record does not
provide a diagnosis from a ‘physician’ as that term is defined in [FECA]. FECA provides that the
term ‘physician’ as used therein ‘includes chiropractors to the extent that their reimbursable
services are limited to treatment consisting of manual manipulation of the spine to correct a
subluxation as demonstrated by x-ray to exist.3 Dr. Swenson diagnosed [appellant] with spinal
subluxations. However, the treatment notes make no mention of an x-ray having been performed.
Since Dr. Swenson did not take x-rays showing a subluxation to exist, she cannot be considered a
‘physician’ under FECA and her report has no probative value under FECA.”
It is clear that Dr. Swenson’s January 29, 2018 report contained findings based on
completed x-rays of appellant’s thoracic, lumbar, and cervical spine. OWCP specifically indicated
in its August 16, 2018 decision that it had not received evidence of x-rays taken on appellant’s
spine. However, Dr. Swenson’s January 29, 2018 report was received well in advance of OWCP’s
August 16, 2018 decision. As the Board’s decisions are final as to the subject matter appealed, it
is crucial that all evidence relevant to the subject matter of the claim properly submitted to OWCP
be reviewed and addressed.4 Accordingly,

3

5 U.S.C. § 8101(2).

4

T.J., Docket No. 14-1854 (issued February 3, 2015); see Yvette N. Davis, 55 ECAB 475 (2004).

2

IT IS HEREBY ORDERED THAT the August 16, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order of the Board.
Issued: August 1, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

3

